Title: To John Adams from Joseph Gridley, 28 August 1780
From: Gridley, Joseph
To: Adams, John


     
      Sir
      
       post 28 August 1780
      
     
     There is a very compleat Survey of the Gulph of the River Saint Lawrence, done by Capt. Holland, it takes in, the whole of the Shore from Gaspee, down to Cape North, Westerly, likewise the North and Easterly Shore down to the Labradore, including all the Islands in the Gulph, excepting part of Newfoundland, which indeed is not compleat, but is Nevertheless Mark’d out. You will be able to find all the Survey, in the New Atlass.
     There are seperate Maps of the different Islands, which may be had in England, and those Maps give a very particular description of the Harbours, Soundings, Rocks and Shoals round about each Island, but I never have seen any Book published, only one, Capt. Holland wrote to induce Inhabitants to settle on his Estate at the Island St. Johns, the Title of this Book I really cannot recollect.
     I am sir Your most obedt. Humble Servt.
     
      Joseph Gridley
     
    